 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   TARREE DEAN,

 9                             Plaintiff,                 Case No. C19-5237-MLP

10          v.                                            ORDER AMENDING THE
                                                          SCHEDULING ORDER
11   COMMISSIONER OF SOCIAL
     SECURITY,
12
                               Defendant.
13

14          Based on Defendant’s Motion to Amend the Scheduling Order (dkt. # 12), the declaration

15   of Lars. J. Nelson (dkt. # 13), and that opposing counsel has no opposition, the Court STRIKES

16   the current case scheduling deadlines (dkt. # 11) to allow Defendant sufficient time to explore

17   settlement options. By no later than Friday, December 6, 2019, the parties shall either (1) file a

18   stipulated dispositive motion, or (2) file a proposed scheduling order.

19          The parties are advised that due to the lengthy delays in this matter, which was filed

20   in March 2019, the Court anticipates setting an expedited briefing schedule if this matter is

21   not resolved by December 6, 2019. No further extensions of time will be granted absent

22   //

23   //



     ORDER AMENDING THE SCHEDULING ORDER
     -1
 1   extraordinary circumstances.

 2         Dated this 6th day of November, 2019.


                                                   A
 3

 4                                                 MICHELLE L. PETERSON
                                                   United States Magistrate Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER AMENDING THE SCHEDULING ORDER
     -2
